


110 HR 392 : District of Columbia and United States

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 392
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 24, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide for a circulating quarter dollar
		  coin program to honor the District of Columbia, the Commonwealth of Puerto
		  Rico, Guam, American Samoa, the United States Virgin Islands, and the
		  Commonwealth of the Northern Mariana Islands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia and United States
			 Territories Circulating Quarter Dollar Program
			 Act.
		2.Issuance of
			 redesigned quarter dollars honoring the District of Columbia and each of the
			 territoriesSection 5112 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(r)Redesign and
				issuance of circulating quarter dollar honoring the District of Columbia and
				each of the territories
					(1)Redesign in
				2009
						(A)In
				generalNotwithstanding the fourth sentence of subsection (d)(1)
				and subsection (d)(2) and subject to paragraph (6)(B), quarter dollar coins
				issued during 2009, shall have designs on the reverse side selected in
				accordance with this subsection which are emblematic of the District of
				Columbia and the territories.
						(B)Flexibility with
				regard to placement of inscriptionsNotwithstanding subsection
				(d)(1), the Secretary may select a design for quarter dollars issued during
				2009 in which—
							(i)the inscription
				described in the second sentence of subsection (d)(1) appears on the reverse
				side of any such quarter dollars; and
							(ii)any inscription
				described in the third sentence of subsection (d)(1) or the designation of the
				value of the coin appears on the obverse side of any such quarter
				dollars.
							(2)Single District
				or territory designThe design on the reverse side of each
				quarter dollar issued during 2009 shall be emblematic of one of the following:
				The District of Columbia, the Commonwealth of Puerto Rico, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana Islands.
					(3)Selection of
				design
						(A)In
				generalEach of the 6 designs required under this subsection for
				quarter dollars shall be—
							(i)selected by the
				Secretary after consultation with—
								(I)the chief
				executive of the District of Columbia or the territory being honored, or such
				other officials or group as the chief executive officer of the District of
				Columbia or the territory may designate for such purpose; and
								(II)the Commission of
				Fine Arts; and
								(ii)reviewed by the
				Citizens Coinage Advisory Committee.
							(B)Selection and
				approval processDesigns for quarter dollars may be submitted in
				accordance with the design selection and approval process developed by the
				Secretary in the sole discretion of the Secretary.
						(C)ParticipationThe
				Secretary may include participation by District or territorial officials,
				artists from the District of Columbia or the territory, engravers of the United
				States Mint, and members of the general public.
						(D)StandardsBecause
				it is important that the Nation’s coinage and currency bear dignified designs
				of which the citizens of the United States can be proud, the Secretary shall
				not select any frivolous or inappropriate design for any quarter dollar minted
				under this subsection.
						(E)Prohibition on
				certain representationsNo head and shoulders portrait or bust of
				any person, living or dead, and no portrait of a living person may be included
				in the design of any quarter dollar under this subsection.
						(4)Treatment as
				numismatic itemsFor purposes of sections 5134 and 5136, all
				coins minted under this subsection shall be considered to be numismatic
				items.
					(5)Issuance
						(A)Quality of
				coinsThe Secretary may mint and issue such number of quarter
				dollars of each design selected under paragraph (4) in uncirculated and proof
				qualities as the Secretary determines to be appropriate.
						(B)Silver
				coinsNotwithstanding subsection (b), the Secretary may mint and
				issue such number of quarter dollars of each design selected under paragraph
				(4) as the Secretary determines to be appropriate, with a content of 90 percent
				silver and 10 percent copper.
						(C)Timing and order
				of issuanceCoins minted under this subsection honoring the
				District of Columbia and each of the territories shall be issued in equal
				sequential intervals during 2009 in the following order: the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
				States Virgin Islands, and the Commonwealth of the Northern Mariana
				Islands.
						(6)Other
				provisions
						(A)Application in
				event of admission as a StateIf the District of Columbia or any
				territory becomes a State before the end of the 10-year period referred to in
				subsection (l)(1), subsection (l)(7) shall apply, and this subsection shall not
				apply, with respect to such State.
						(B)Application in
				event of independenceIf any territory becomes independent or
				otherwise ceases to be a territory or possession of the United States before
				quarter dollars bearing designs which are emblematic of such territory are
				minted pursuant to this subsection, this subsection shall cease to apply with
				respect to such territory.
						(7)Territory
				definedFor purposes of this subsection, the term
				territory means the Commonwealth of Puerto Rico, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana
				Islands.
					.
		
	
		
			Passed the House of
			 Representatives January 23, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
